Title: From Louisa Catherine Johnson Adams to John Adams, 10 October 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				BoothN. 2.
					
					10-12 October 1819
				
				I think my last closed at our arrival at New London but I am not sure therefore you must excuse repetitions—We left the Hotel early in the morning to go on board the Steam Boat and I met many objects of attraction on my way to whom I should have been delighted to have paid my respects but my young master held my chain so fast that each attempt was frustrated and we arrived at the Wharf without before I succeeded even in expressing my regret at the cause which so impeded every approach to a more intimate acquaintance—In this state of disatisfaction I was hoisted over the side of a large Boat from which issued Streams of Sulphureous vapours accompanied by a noise which so dreadful that it was long ere I could obtain any degree of composure.  The day passed heavily to me as my fears where continually assailed and I hailed with joy the appearance of New Haven. but to my inexpressible astonishment I had the grief and mortification to find myself of much less importance than I imagined for my master left me to the care of Philip while he merrily strolled through the beautiful little Town of New Haven—They returned after an absence of two hours and I own I felt a little pleased to learn that they had not had the pleasure of seeing the Colleges as they had anticipated—.My supper was excellent and I enjoyed my self in the whole as much as could be expected although to express the terror I suffer in those machines as is altogether impossible—language was denied me and I shook as if I was siezed with a fit of the palsy—11 After a fine nights rest I on waking, found that we had arrived at New York a far   famed City in which you no doubt remember I have already been famed for my folly in deserting the best of masters We went to the City Hotel and I enjoyed the most excellent breakfast—Feeling that here I was indeed in the land of puppies I paid due attention to my toilet and accompanied (my master and mistress to make some purchases) an object of general attention—Many made advances which I disdained to meet for with the determined insolence of a thorough John Bull I determined resolved to notice nothing but myself, and my supercillious   importance rendered me so   very disagreeable, I soon learnt to repent it, when I found that no one took the trouble to mind, whether I was pleased or not—The City was less brilliant than usual, and at 11 o’clock I was again thrust into one of those terrible Boats so much the object of my aversion.In this Boat I made a new acquaintance, We frisked about in frolick play, and welcomed each other with mutual pleasure. For a time I was pleased, but that national propensity of undervaluing every thing but myself, soon returned and I could not refrain from making comparisons, which  caused the republican Spirit of my new acquaintance, and I was soon forced to run with my tail between my legs, and my ears down, which drew upon me the  of all who saw me—thus passed the day—when’ere we met we snarled, and grumbled out our quarrel: We took the stage at Brunswick in which I had the agreeable surprize of meeting one of my own Countrymen, the very prince of Dandies—who  seemed to have acquired a little of my experience, and contrary to custom, took infinite pains to please, and to appear modest and contented—He was very handsome, and on the whole I was not displeased to see such a specimen of my Countrymen, altho’ his language did not denote a man of high breeding—We slept this night at Trenton—.12 Left Trenton in the Stage and breakfasted at Bristol, from whence we started in the Steam Boat Pensylvania for Philadelphia a, charming City—Again I was assailed by temptation in all the varied forms of elegance, and beauty—The bold and staring fashions of New York are here divested of their effrontery, and there is here an easy settled good breeding which seems too habitual to have been assurred with the recent importations—I spent two delightful days in this metropolis and could relate some amusing anecdotes concerning the rebuffs I frequently met from the pair for my gallant impertinences—but of this enough, the theme is too prolific—  The rest of the journey was totally uninteresting untill I entered the Capitol plain of the Union—My master took some pains to show me this building but I averted my eyes with some degree of shame, from an object, which had cast such odium on the character of my Nation—
				
					Booth
				
				
			